              Case 2:19-cv-01158-VCF Document 23 Filed 06/17/20 Page 1 of 3




 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 District of Nevada

 3 ALLISON J. CHEUNG, CSBN 244651
   Special Assistant United States Attorney
 4 160 Spear Street, Suite 800
   San Francisco, California 94105
 5 Telephone: (415) 977-8942
   Facsimile: (415) 744-0134
 6 E-Mail: allison.cheung@ssa.gov

 7 Attorneys for Defendant

 8
                                   UNITED STATES DISTRICT COURT
 9
                                          DISTRICT OF NEVADA
10

11   TERESA LEWIS,                                  )
                                                    )   Case No.: 2:19-cv-01158-VCF
12          Plaintiff,                              )
                                                    )   STIPULATION TO VOLUNTARY
13                  v.                              )   REMAND PURSUANT TO SENTENCE
                                                    )   FOUR OF 42 U.S.C. § 405(g) AND TO
14   ANDREW SAUL,                                   )   ENTRY OF JUDGMENT FOR
     Commissioner of Social Security,               )   PLAINTIFF
15                                                  )
            Defendant.                              )
16                                                  )
                                                    )
17

18

19          IT IS HEREBY STIPULATED by and between the parties, through their undersigned

20 attorneys, and with the approval of the Court, that this action be remanded for further administrative

21 action pursuant to the Social Security Act § 205(g), as amended, 42 U.S.C. § 405(g), sentence four.

22          On remand, the Appeals Council will remand the case to an administrative law judge (ALJ) for

23 a new decision.

24 //

25 //

26 //
              Case 2:19-cv-01158-VCF Document 23 Filed 06/17/20 Page 2 of 3




 1          The parties further request that the Clerk of the Court be directed to enter a final judgment in

 2 favor of Plaintiff, and against Defendant, reversing the final decision of the Commissioner.

 3

 4 Dated: June 15, 2020                           Respectfully submitted,

 5                                                LAW OFFICES OF LAWRENCE D. ROHLFING
 6                                                /s/ Cyrus Safa
                                                  CYRUS SAFA
 7                                                (*as authorized via email on June 15, 2020)
                                                  Attorney for Plaintiff
 8

 9
     Dated: June 15, 2020                         Respectfully submitted,
10
                                                  NICHOLAS A. TRUTANICH
11                                                United States Attorney
12                                                /s/ Allison J. Cheung
                                                  ALLISON J. CHEUNG
13                                                Special Assistant United States Attorney
                                                  Attorneys for Defendant
14

15

16

17

18

19                                                          IT IS SO ORDERED:
20
                                                            HON. CAM FERENBACH
21                                                          UNITED STATES MAGISTRATE JUDGE
22                                                                 6-17-2020
                                                            DATED: ___________________________
23

24

25

26                                                      2
             Case 2:19-cv-01158-VCF Document 23 Filed 06/17/20 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE

 2         I, Allison J. Cheung, certify that the following individual(s) were served with a copy of the

 3 foregoing STIPULATION TO VOLUNTARY REMAND PURSUANT TO SENTENCE FOUR

 4 OF 42 U.S.C. § 405(g) AND TO ENTRY OF JUDGMENT FOR PLAINTIFF on the date, and via

 5 the method of service, identified below:

 6
           CM/ECF:
 7
           Cyrus Safa
 8         cyrus.safa@rohlfinglaw.com
           Attorney for Plaintiff
 9

10         Gerald M. Welt
           gmwesq@weltlaw.com
11         Attorney for Plaintiff
12         Dated: June 15, 2020
13
                                                           /s/ Allison J. Cheung
14                                                         ALLISON J. CHEUNG
                                                           Special Assistant United States Attorney
15

16

17

18

19

20

21

22

23

24

25

26                                                     3
